Exhibit 10.1

LETTER AMENDMENT

Dated as of September 1, 2006

 

To the banks, financial institutions
and other institutional lenders
(collectively, the “Lenders”)
parties to the Credit Agreement
referred to below and to Citicorp North America, Inc. (as paying agent, the
“Agent”) and JPMorgan Chase Bank, N.A., as co-administrative agents for the
Lenders

Ladies and Gentlemen:

We refer to the Credit Agreement dated as of December 2, 2004 (as supplemented,
modified and amended from time to time, the “Credit Agreement”) among CA, Inc.
(formerly known as Computer Associates International, Inc.) (the “Borrower”),
the Agent and the other parties thereto.  Capitalized terms not otherwise
defined in this Waiver (as defined below) have the same meanings as specified in
the Credit Agreement.

It is hereby agreed by you and us as follows:

The Credit Agreement is, effective as of the date of this Letter Amendment,
hereby amended as follows:

(a)           Section 5.02(e) is amended by (i) restating clause (iii) thereof
in full to read as follows:

(iii) make Restricted Payments with cash or other assets (w) in the period from
September 1, 2006 through June 30, 2007, in an amount not to exceed
$2,400,000,000 (of which $2,000,000,000 will be used solely in respect of the
purchase, redemption or other acquisition of any shares of common stock of the
Borrower or any warrants, right or options to acquire any such shares), (x) at
any time that, after giving effect thereto, the Liquidity Condition (as defined
below) is met or (y) for any fiscal year other than the fiscal year ended March
31, 2007 and if the Liquidity Condition is not met on any date during such
fiscal year, in an amount not to exceed the greater of (1) such Restricted
Payments made during such fiscal year in accordance with clause (w) or (x) above
or (2) $400,000,000 plus any applicable Carry Forward Amount (as defined below)
for any preceding fiscal year ended after March 31, 2007, provided, that if on
March 31 of any calendar year the Liquidity Condition is met, the Borrower may
declare and make Restricted Payments in accordance with clause (iii)(x) above
for the next succeeding fiscal year.

and (ii) deleting from the definition of “Carry Forward Amount” included therein
the phrase “calendar year” and substituting therefor the phrase “fiscal year” in
both places where such phrase appears.


--------------------------------------------------------------------------------


                                                                                               

 

(b)           Section 5.03(a) of the Credit Agreement is, effective as of the
date of this Letter Amendment, hereby amended by deleting the table therein and
substituting therefor the following:

Quarter Ending On

 

 

Ratio

December 31, 2004

 

3.25 : 1.00

March 31, 2005 through June 30, 2006

 

2.75 : 1.00

September 30, 2006 and thereafter

 

4.00 : 1.00

 

The Borrower hereby certifies that, as of the date of this Letter Amendment, the
representations and warranties contained in Section 4.01 of the Credit Agreement
are correct on and as of such date and no event has occurred and is continuing
that constitutes a Default.

This Letter Amendment shall become effective as of the date first above written
when, and only when, the Agent shall have received counterparts of this Letter
Amendment executed by the undersigned and the Required Lenders or, as to any of
the Lenders, advice satisfactory to the Agent that such Lender has executed this
Letter Amendment.  This Letter Amendment is subject to the provisions of
Section 8.01 of the Credit Agreement.

On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Letter Amendment.

The Credit Agreement and the Notes, as specifically amended by this Letter
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.  The execution, delivery and
effectiveness of this Letter Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Agent under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement.

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York  10022.

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.

2


--------------------------------------------------------------------------------


                                                                                               

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

Very truly yours,

 

 

 

 

 

 

 

 

CA, INC.

 

 

 

 

 

By

/s/ Mary Stravinskas

 

 

 

Title: Senior Vice President and Treasurer

 

 

Agreed as of the date first above written:

CITICORP NORTH AMERICA, INC.,
as Agent and as a Lender

 

 

 

By

/s/ James M. Walsh

 

 

James M. Walsh

 

 

Managing Director

 

 

 

3


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.,
as co-administrative agent and as a Lender

 

By

/s/ William Rindfuss

 

 

William Rindfuss

 

 

Title: Vice President

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

 

Bank of America, N.A.

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Kevin McMahon

 

 

 

By: Kevin McMahon

 

 

 

Title: Senior Vice President

 

 

 


--------------------------------------------------------------------------------